DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. (US 5,229,070) (Melton)  in view of Lee et al. (KR 2017/0084544) (Lee).
The examiner has provided a machine translation of KR 2017/0084544 Abstract, Claim and Description with the Office Action mailed 06/16/2022. The citation of prior art refers to the provided machine translation.
In reference to claims 1 and 2, Melton teaches a solder paste that includes a mixture of
compositionally distinct first and second solder powders (col. 1, lines 65-67) (corresponding to
molded solder comprising: a first metal powder; a second metal powder). The first powder is
predominantly tin and the second powder is a tin-indium alloy powder consisted of about 50 weight percent indium and the balance tin (col. 1, line 68-col. 2 line 4; col. 2, lines 47-49) (corresponding to the firs metal powder is a metal powder made of Sn-50In solder alloy).
Melton does not explicitly teach the first predominantly tin powder is Sn-3.0Ag-0.5Cu, presently claimed. However, Melton teaches the first powder is composed of at least 90 weight percent tin (col. 3, lines 60-62).
Lee teaches a solder paste composition comprising a solder powder (Abstract). Lee further teaches Sn-Ag-Cu (SAC)-based alloys, and more preferably Sn-3.0Ag-0.5Cu alloy powder, are superior to other solder alloys in all properties such as wettability and mechanical properties ([0038]).
In light of the motivation of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the
predominantly tin first powder to be Sn-3.0Ag-0.5Cu alloy powder, in order to provide a first powder having superior properties such as wettability and mechanical properties over other solder alloys (corresponding to the second metal powder is a metal powder made of Sn-3.0Ag-0.5Cu).
Melton in view of Lee further teaches the mixture comprises between about 10 and 20
weight percent of the second tin-indium powder (col. 2, lines 55-59) (corresponding to a mass
ratio of 20:80 to 50:50).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Melton in view of Lee teaches the solder paste includes a mixture of the first Sn-3.0Ag-0.5Cu alloy powder and second Sn-50In powder, as evidence by Table 2 of the instant application’s Specification the first Sn-3.0Ag-0.5Cu alloy powder has a solidus temperature/liquidus temperature of 217°C/219°C and the second Sn-50In powder has a solidus temperature/liquidus temperature of 118°C/120°C; therefore, it is clear the first powder has a liquidus temperature higher than the melting temperature or liquidus temperature of the second powder and a temperature difference between the liquidus temperature of the second powder and the liquidus temperature of the first powder is 50°C or higher (corresponding to a first solidus temperature and a first liquidus temperature; the second liquidus temperature being higher than the first liquidus temperature; a temperature difference between the first liquidus temperature and the second liquidus temperature is 50°C or higher).
Given that the solder of Melton in view of Lee is substantially identical to the present claimed molded solder in composition, it is clear that the solder of Melton in view of Lee would intrinsically have a solidus temperature that becomes higher after the second powder has been melted by heating the solder at a temperature equal to or higher than the liquidus temperature of the second powder and an absolute value (H1’) of a heat flow at a temperature indicating an initial endothermic peak of a differential scanning calorimetry before heating the solder at a temperature equal to or higher than the liquidus temperature of the second powder and an absolute value (H2’) of a heat flow at a temperature of a differential scanning calorimetry after heating the solder satisfying the following: H2’/H1’≤0.2.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
Further, although Melton in view of Lee does not explicitly teach the first powder and second powder are press-molded as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Melton in view of Lee meets the requirements of the claimed product, Melton in view of Lee clearly meets the requirements of the present claim.
Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (WO 2019/113208).
It is noted that when utilizing WO 2019/113208, the disclosures of the reference are based on US 2020/0306894 which is an English language equivalent of the reference. Therefore, the paragraphs cited with respect to WO 2019/113208 are found in US 2020/0306894.
In reference to claims 21-23, Shearer teaches a paste composition comprising a low melting point (LMP) particle composition and a high melting point (HMP) particle composition ([0017]-[0019]) (corresponding to a solder comprising: a first melt powder having a first solidus temperature and a first liquidus temperature; a second metal powder having a melting temperature).
	The HMP metal is Cu and may be substantially elemental Cu or Cu alloyed with other elements ([0083]) (corresponding to the second metal powder is a metal powder of Cu). The LMP metal is an alloy of Sn/In ([0085]).
	While Shearer does not explicitly disclose the alloy of Sn/In is Sn-50In, as presently claimed. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969) (corresponding to the first metal powder made of Sn-50In solder alloy).
Shearer teaches the paste composition includes 40-70 percent by weight (wt %) of the LMP particle composition (i.e., first metal powder) and 25-65 wt % HMP particle composition (i.e., second metal powder) ([0017]-[0019]) (corresponding to the first metal powder and the second metal powder are contained in a mass ratio of 30:70 to 60:40).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Shearer teaches the first metal powder is Sn-50In and the second metal powder is Cu, and Table 2 of the instant application’s Specification discloses Sn-50In has a solidus temperature/liquidus temperature of 118°C/120°C and Cu has a melting temperature of 1085°C, it is clear the first metal powder has a first solidus temperature and a first liquidus temperature of 118°C/120°C and the second metal powder has a melting temperature being higher than the first liquidus temperature; and further a temperature difference between the first liquidus temperature and the melting temperature is 50°C or higher (corresponding to a first solidus temperature and a first liquidus temperature; the melting temperature being higher than the first liquidus temperature; a temperature difference between the first liquidus temperature and the melting temperature is 50°C or higher).
Further, given that the paste composition of Shearer is substantially identical to the present claimed molded solder in structure and composition, it is clear that the solder composition of Shearer would inherently have a solidus temperature that becomes higher after the first metal powder has been melted by heating the solder composition at a temperature equal to or higher than the first liquidus temperature and an absolute value (H1’) of a heat flow at a temperature indicating an initial endothermic peak of a differential scanning calorimetry before heating the solder composition at a temperature equal to or higher than the first liquidus temperature and an absolute value (H2’) of a heat flow at a temperature of a differential scanning calorimetry after heating the solder composition satisfying the following: H2’/H1’≤0.2.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
Additionally, claim 21 defines the product by how the product was made (i.e., press-molded). Thus, claim 21 is product-by-process claim.
For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a mixture of the first metal powder and the second metal powder. Shearer suggests such a product.


Allowable Subject Matter
Claims 18-20 are allowable. The claims are allowable over the “closest” prior art Sakata et al. (US 2019/0084093) (Sakata).
Sakata teaches a bonding material containing high melting point metal particles, low melting point metal particles and a thermosetting flux resin ([0005]). The high melting point metal particles (i.e., second metal powder) are Cu particles ([0020]) and the low melting point metal particles (i.e., first metal powder) is an SAC305 type material ([0021]; [0040]).
However, Sakata discloses the bonding material includes a thermosetting flux resin as well as the first metal powder and second metal powder. Thus it is clear the bonding material does not consist of a first metal powder and second metal powder, as presently claimed. 
Response to Arguments
In response to amended claims 1 and 18-23, the previous Claim Objections and 35 U.S.C. 112(b) rejections of record are withdrawn.

In response to amended claim 18, which not recites closed language (i.e., consisting of), it is noted that Sakata et al. (US 2019/0084093) (Sakata) no longer meets the claimed limitations. Specifically, Sakata discloses a bonding material that contains high melting point metal particles, low melting point metal particles and a thermosetting flux resin (Abstract). Therefore, the previous 35 U.S.C. 103 rejections over Sakata are withdrawn.

Applicant arguments with respect to claim 21, are persuasive. Specifically, Igarashi (JP 2003-245793) discloses larger than 60% by mass and 85% by mass or less of a first metal powder made of tin or a tin alloy and 15% by mass or more and smaller than 40% by mass a second metal powder made of copper ([0005]). While the present claims require the first metal powder (i.e., Sn-50In solder alloy) and the second metal powder (i.e., metal powder of Cu) be contained in the molded solder in a mass ratio of 30:70 to 60:40, therefore it is clear that the first and second metal powder of Igarashi do not meet the presently claimed mass ratio. Rather, Igarashi teaches at 60% or less of the first metal powder, the strength of the solder joint tends to decrease, thus it would not be obvious to one of ordinary skill in the art to select an amount of the first metal powder (i.e.,  Sn-50In solder alloy) in an amount 60% or less, as presently claimed. Therefore, the previous 35 U.S.C. 103 rejections over Igarashi are withdrawn. However, the amendment necessitates a new set of rejections, as discussed above.

Applicant primarily argues:
“First, it is described in Melton et al. that the first solder powder can contain Ag (up to 5 weight percent Ag), but a first solder powder consisting of Cu is not substantially disclosed, as is acknowledged in the Office Action. In this respect, the solder paste disclosed by Melton et al. differs from the molded solder of independent claim 1 of the present application. Therefore, the Applicant submits that, for the reasons discussed below, a person of ordinary skill in the art would not have modified the solder paste of Melton et al. to arrive at the claimed invention.
 Second, the Office Action asserts that it would have been obvious to modify Melton et al. with the teachings of SAC in Lee et al. so as to arrive at the claimed invention, since Lee et al. describes that SAC has good wettability and mechanical characteristics; however, the Applicant disagrees with this judgement…
Therefore, considering the problem to be solved by Melton et al. and the means and mechanism to solve it, there is no motivation to add Cu to the first solder powder, rather the addition of Cu to the first solder powder should be avoided. Therefore, it would not have been obvious to a person skilled in the art before the effective filing date of the present invention to change the first solder powder of Melton et al. to Sn-3.0Ag-0.5Cu alloy powder so as to arrive at the claimed invention of the present application based on the teachings in Melton et al.”
	Remarks, p. 9-13
The examiner respectfully traverses as follows:
	Applicant primarily argues that Melton does not expressly teach the claimed Sn-3.0Ag-0.5Cu solder alloy in the solder. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Melton does not disclose the entire claimed invention.  Rather, Lee is relied upon to teach claimed elements missing from Melton, as discussed in the rejection set forth above.
Regarding “if the molten solder contains Ag or Cu, especially Cu, such Cu in molten solder (even if it is a very small amount) has the effect of suppressing the dissolution of Cu of the faying surface into the molten solder” (Remarks, p. 12), Applicant has not provided sufficient evidence, i.e., to data to support the position.
	Further, Melton does not exclude the tin-rich solder being Sn-3.0Ag-0.5Cu (i.e., a tin-rich solder) and Lee provides proper motivation to combine, namely, Sn-3.0Ag-0.5Cu alloy powder are superior to other solder alloys in all properties such as wettability and mechanical properties (Lee, [0038]). Therefore, it is the examiner’s position one of ordinary skill in the art would use Sn-3.0Ag-0.5Cu alloy powder as the first tin-rich solder powder of Melton. 
	Additionally, there is no evidence (i.e., data) the addition of 0.5% Cu into first solder powder of Melton would result in suppressing the dissolution of Cu of the fraying surface into the molten solder especially because Melton teaches the fraying surface may be suitably formed of any solder-wettable material and may be pre-tinned to further enhance wetting (i.e., the fraying surface is not limited to copper) and therefore the Cu in the first powder wouldn’t suppress the dissolution of Cu of the fraying surface into the molten surface.
Therefore, Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784